department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-103728-13 date date internal_revenue_service number release date index number -------------------------------------------- ------------------------------------------------ ------------------------------------------------ ---------------------------------- ty ------- legend tax advisor --------------------- tax preparer ---------- taxpayer -------------------------------------------------------------------------- date ----------------------- date --------------------------- date ------------------------- date --------------------------- date --------------------------- dear --------------- this is in response to a letter dated date submitted on your behalf by your authorized representative requesting an extension of time to attach the original form_3115 application_for change in accounting_method with the federal_income_tax return for the taxable_year ending date this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts plr-103728-13 on date taxpayer with the assistance of tax advisor mailed a form_3115 application_for change in accounting_method to change its method_of_accounting for repair and maintenance_costs under section dollar_figure of the appendix of revproc_2011_14 2011_1_cb_330 for the taxable_year ending date to both the irs national_office and the irs ogden utah office on date taxpayer timely and electronically filed its form_1065 u s return of partnership income for the taxable_year ending date due to an administrative oversight tax advisor inadvertently failed to scan and attach the original form_3115 to the federal_income_tax return as required by section of revproc_2011_14 on date taxpayer discovered through its tax preparer that the original form_3115 application was not attached to the electronically filed federal_income_tax return for the year_of_change upon discover of this oversight taxpayer immediately contacted tax advisor who instructed taxpayer to request an extension of time under sec_301 applicable law revproc_2011_14 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the application provisions of this revenue_procedure has obtained the consent of the commissioner to change the taxpayer’s method_of_accounting under sec_446 of the internal_revenue_code and the regulations thereunder section a of revproc_2011_14 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2011_14 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change for forms filed under section dollar_figure of the appendix to revproc_2011_14 a copy must also be sent to the irs ogden utah office sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections section plr-103728-13 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 imposes special rules for accounting_method regulatory elections this section provides in relevant part that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable the election should have been made conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to file the original of form_3115 changing taxpayer’s method_of_accounting for repair and maintenance_expenses under revproc_2011_14 with an amended federal_income_tax return for the taxable_year ending on date and to file the duplicate copies with signature of form_3115 with the irs national_office and the irs ogden utah office containing the amount of the adjustment under sec_481 please attach a copy of this letter_ruling to the amended_return and the duplicate copies of form_3115 to be flied with the irs national_office and irs ogden utah office except as expressly set forth above we express no opinion concerning the tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied concerning whether taxpayer is eligible to file the form_3115 at issue under revproc_2011_14 taxpayer otherwise meet the requirements of revproc_2011_14 including those in sections dollar_figure of the appendix of revproc_2011_14 or taxpayer’s proposed method_of_accounting described in form_3115 is a permissible method_of_accounting further this letter_ruling does not grant an extension of time for filing taxpayer’s federal_income_tax return for the taxable_year ending date plr-103728-13 taxpayer also requested that the user_fee be waived because taxpayer substantially complied with the filing_requirements of revproc_2011_14 however revproc_2013_1 i r b provides a reduced user_fee for ruling requests under sec_301_9100-3 that relate to forms therefore we decline to refund the user_fee the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely sean m dwyer assistant to the branch chief branch income_tax accounting cc
